Black, J.
This is an information in two counts, filed by the prosecuting attorney of Macon county against the three defendants engaged in carrying on the business of mining coal in that county. The first count avers that the defendants did unlawfully issue and circulate in payment of wages a certain order, check, etc., payable to P. Daniels otherwise than in money, without being payable at the option of the holder in merchandise or money. The second count states in substance that defendants unlawfully failed tq redeem a certain order, check, etc., issued to P. Daniels in payment for wages, the same having been presented for payment thirty days from the date of the delivery thereof. *
The information is based upon sections 7058 and 7060 of the Revised Statutes of 1889. The first of these sections provides:
“It shall not be'lawful for any corporation, person or firm engaged in manufacturing or mining in this state to issue, pay out or circulate for payment of the wages of labor, any order, check, memorandum, token or evidence of indebtedness, payable in whole or in part otherwise than in lawful money of the United States, unless the same is negotiable and redeemable at its face value, without discount; in cash or in goods, wares or merchandise or supplies, at the option of the holder at the store or other place of business of such firm, person or corporation; * * * and the person who, or corporation, firm or company, which, may issue any such order, check, memorandum, token or other evidence of *311indebtedness, shall, upon presentation and demand within thirty days from date or delivery thereof, redeem the same in goods, wares, merchandise or supplies at the current cash market price for like goods, wares, merchandise or supplies, or in lawful money of the United States, as may be demanded by the holder. of any such order, memorandum, token or other evidence of indebtedness; provided,” etc,
Section 7060 makes it a misdemeanor for any person, firm or company engaged in mining or manufacturing to issue or circulate in payment of wages any •order, check, etc., payable otherwise than as provided in section 7058, or to fail to redeem any such order, check, etc., in money when presented for payment.
The circuit court, sitting as a jury, foundthe defendants guilty as charged in the first count of the' information and assessed their punishment at a fine of $10, and they appealed.
The evidence discloses the following facts: The defendants, composing the firm of Loomis & Snively, were the owners of coal mines, and in connection with that business carried on a store. Peter Daniels worked for them as a miner. At the end of January, 1891, he owed them $43.20. On the eighteenth of the following February he had earned as wages during that month $5.50, and on that day he requested and the defendants’clerk gave him a “credit coupon check book” upon their store. The coupons were in sums of five, ten and twenty-five cents, and aggregated $5. It is stated on the back of the book that “the coupons in this book are not good if detached, and are payable only in merchandise when presented by P. Daniels.” Each coupon says, “good for merchandise at our store, not transferable. Loomis & Snively.”
Daniels assigned this check book to Burge, who assigned it to Hughes and he transferred it to Mr. *312Williams. The latter presented it to the defendants for payment on the second of April, 1891, and they then refused payment. The proof shows that defendants had monthly pay-days. On these days they gave out no orders or checks but paid the miners what was due them in cash. At the close of the' evidence the defendants asked the court to discharge them, because the statute upon which the. information was founded was unconstitutional and therefore void, which request the court refused.
The contention is, that the two sections of the statute before mentioned are in conflict with several clauses of the constitution of this state, and especially the following:
“1. That all persons have a natural right to life, liberty and the. enjoyment of the gains of their own industry.”
“2. That no person.shall be deprived of life, liberty or property without due process of law.”
“3. And thatthey violate that part of the fourteenth amendment of the constitution of the United States, which declares ‘nor shall any state deprive any person of life, liberty or property without due process of law, nor deny to any person the equal protection of the laws.’ ”
The words, “due process of law,” as used in these clauses of both constitutions mean the same as ‘ ‘the law of the land.” 2 Story on the Constitution [5 Ed.] sec. 1943; Cooley on Constitutional Limitations [6 Ed.] 430.
It was said in Railroad v. Humes, 115 U. S. 512: “In England the requirement of due process of law, in cases where life, liberty and property were affected, was originally designed to secure the subject against the arbitary action of the'crown, and to place him under the protection of the law. The words were held to be *313the equivalent of ‘law of the land.’ And a similar purpose must be ascribed to them when applied to a legislative body in this country.”
It is now axiomatic that, “everything which may pass under the form of an enactment is not therefore to be considered the law of the land.” Speaking of these words, Mr. Justice Johnson said:- “They were intended to secure the individual from the arbitrary exercise of the powers of government, unrestrained by the established principles of private rights and distributive justice.” Bank of Columbia v. Okely, 4 Wheat. 235. Law of the land is said to mean a law binding upon every member of the community under similar circumstances. Wally’s Heirs v. Kennedy, 2 Yerg. 554. The word “liberty” as used in these constitutional declarations means more than freedom of locomotion. It includes and comprehends among other things, freedom of speech,, the right to self defense against unlawful violence and the right to freely buy and sell as others may. 2 Story on the Constitution [5 Ed.] sec. 1590.
From the foregoing descriptions and definitions of “due process of law” or its equivalent “law of the land” it must be evident that this constitutional safeguard condemns arbitrary, unequal and partial legislation; and it is equally clear that the right to make contracts and have them enforced, as others may, is one of the rights so secured to every citizen. There is no doubt but many of our legislative enactments operate upon classes cf individuals only, and they are not invalid because they so operate, so long as the classification is reasonable and not arbitrary. Thus it is perfectly competent to legislate concerning married women, minors, insane persons, bankers, common carriers and the like; and the power of the legislature to prescribe police regulations applicable to localities and classes is very great, because such laws are designed to protect property *and the *314safety, health, and morals of the citizen. But classification for legislative purposes must have some reasonable basis upon which to stand. It must be evident that differences which would serve for a classification for some purposes furnish no reason whatever for a classification for legislative purposes. The differences which will support class legislation must be such as in the nature of things furnish a reasonable basis for separate laws and regulations. Thus the legislature may fix the age at which persons shall be deemed competent to contract for themselves, but no pne will claim that competency to contract can be made to depend upon stature or color of the hair. Such a classification for such a purpose would be arbitrary and a piece of legislative despotism, and therefore not the law of the land.
When, speaking upon this subject, Judge CooLEr says:
“The doubt might also arise whether a regulation made for any one class of citizens, entirely arbitrary in its character in restricting their rights, privileges or legal capacity in a manner before unknown to the law, could be sustained, notwithstanding its generality. Distinctions in these respects must rest upon some reason upon which they can be defended — like the want of capacity in infants and insane persons; and, if the legislature should undertake to provide that persons following some specified lawful trade or employment should not have capacity to make contracts, or to receive conveyances, or to build such houses as others were allowed to erect, or in any other way to make such use of their property as was permissible to others, it can scarcely be doubted •that the act would transcend the due bounds of legislative power, even though no express constitutional provision could be pointed out with which it would cometa conflict. To forbid to an individual or a class the right to the acquisition or enjoyment of *315property in such manner as should be permitted to the community at large, would be to deprive them of liberty in particulars of primary importance to their ‘pursuit of happiness; ’ and those who should claim a right to do so ought to be able to show a specific authority therefor, instead of calling upon others to show how and where the authority is negatived.” Cooley’s Constitutional Limitations [6 Ed.] 484.
There can be no doubt but the legislature may regulate the business of mining and manufacturing so as to secure the health and safety of the employes, but. that is not the scope of the two sections of the statute now in question. They single out those persons who are engaged in carrying on the pursuits of mining and manufacturing, and say to such persons, you cannot contract for laboj’ payable alone in goods, wares and merchandise. The farmer, the merchant, the builder and the numerous contractors employing thousands of men may make such contracts, but you cannot. They say to the mining and manufacturing employes, though of full age and competent to contract, still you shall not have the power to sell your labor for meat and clothing alone as others may.
It will not do to say these sections simply regulate payment of wages, for that is not their purpose. They undertake to deny to the persons engaged in the two designated pursuits the right to make and enforce the' most ordinary every-day contracts — a right accorded to all other persons. This denial of the right to contract is based upon a classification which is purely arbitrary,I because the ground of the classification has no relation/ whatever to the natural capacity of persons to contract.!
Now it may be that instances of oppression have occurred and will occur on the part of some mine-owners and manufacturers, but do they not occur quite as frequently in other fields of labor? Conceding that *316such instances may and do occur, still that furnishes na reasonable basis for depriving all persons engaged in the two lawful and necessary pursuits of the right to make and enforce every-day contracts.
Liberty, as we have seen, includes the right to contract as others may, and to take that right away from a class of persons following lawful pursuits is simply depriving such persons of a time-honored right which the constitution undertakes to secure to every citizen. Applying the principles of constitutionallawbefore stated, we can come to no other conclusion than this, that these sections of the statute are utterly void. They attempt to strike down one of the fundamental principles of constitutional government. If they can stand, it is difficult to see an end to such legislation, and the government becomes one of special privileges, instead of a compact “to promote the general welfare of the people.” We place our conclusion on the broad ground that these sections of the statute are not “due process of law” within the meaning of the constitution.
Statutes like or analagous to the one in hand have been enacted in several of the states of this union, and they have been the subject of consideration of several courts of last resort, and it is well to examine those cases with some detail; for it must be obvious that general constitutional declarations are the better understood when seen in the light of the facts of the particular cases in which they have been applied.
The supreme judicial court in Massachusetts had under consideration, in Commonwealth v. Perry, 28 N. E. Rep. 1126, a statute which provides that “no employer shall impose a fine upon or withold the wages, or any part of the wages, of an employe engaged at weaving, for imperfections that may arise during the process of weaving.” It was held that if the act went no further than to forbid the imposition of a fine for *317imperfect work it might be sustained, but that the attempt to make inferior work answer a contract for good work presented a different question; that the right to acquire, possess and protect property includes the right to make reasonable contracts, which shall be under the protection of the law. Says the court: “If it (the statute) be held to forbid the making of such. contracts, and to permit the hiring of weavers only upbn terms that prompt payment shall be made of the price for good work, however badly their work may be done, and that the remedy of the employer for their derelictions shall be only by suits against them for damages, dt is an interference with the right to make reasonable and proper contracts in conducting a legitimate business, which the constitution guarantees to every one when it declares that he has a ‘natural, inalienable right of acquiring, possessing and protecting property.’”
Godcharles v. Wigeman, 113 Pa. St. 431, was an action brought by Wigeman to recover wages as a puddler. Plea of payment, etc. During the time of his employment the plaintiff asked for and received orders from defendants on different parties for coal and other articles, which orders were honored by the parties on whom drawn and the defendants paid them. It seems an act of the legislature made all orders given by employers engaged in the business of manufacturing, to their workmen, payable in goods or anything but money void. Speaking of these sections of the act the court said: They “are utterly unconstitutional and void, inasmuch as by them an attempt has been made by the legislature to do what, in this country, cannot be done; that is, prevent persons who are sni juris from making their own contracts. The act is an infringement alike of the right of the employer and the employe; * * * he may sell his labor for what he thinks best, *318whether money or goods, just as his employer may sell his iron or coal; and any and every law that proposes to prevent him from so doing is an infringement of his •constitutional privileges, and consequently vicious and void.”
In State v. Goodwill, 33 W. Va. 179, a statute of ' that state prohibited persons engaged in mining and manufacturing from issuing orders in payment of labor, except such as should be made payable in money; it made a violation of its provisions a misdemeanor. The ■constitution of that state declares that all men have certain inherent rights; that is to say “the enjoyment of life and liberty with the means of acquiring and possessing property and of pursuing and obtaining happiness and safety.” The statute was held unconstitutional after a full consideration. Says the court: “The right to use, buy and sell property and contract in respect thereto, including contracts for labor — which is,- as we have seen, property — is protected by the constitution.” The scope of the opinion is well summarized in the head note in these words: “It is not competent for the legislature, under the constitution, to’ single out owners and operators of mines and manufacturers of every kind and provide that they shall bear burdens not imposed on other owners of property or employers' of labor, and prohibit them from making contracts which it is competent for other owners of property or employers of labor to make.” And this ruling was. followed and approved in State v. Coal & Coke Co., 33 W. Va. 188.
The. statute brought in question in Millett v. People, 117 Ill. 294, required all coal produced in the state to be weighed on scales to be furnished by the mine owners, and subjected the mine owners to a fine or imprisonment for a failure to comply with its provisions. By another section it was provided “that all contracts *319for the mining of coal, in which the weighing of the coal as provided for in this act shall be dispensed with, shall be null and void.” It was held that the mine owners could not be compelled to make their contracts for mining coal so as to be regulated by weight, and that they could not be compelled to keep and use scales for such purposes, save when they saw fit to make contracts for mining on the basis of weight. The law was considered repugnant to the constitutional provision that “no person shall be deprived of life, liberty or property without due process of law;” that to single out coal mine owners and prohibit them from making contracts which it was competent for other employers of labor to make was not due process of law. And for like reasons the same court held an act void which denied to persons and corporations engaged in mining and manufacturing the right to keep or be interested in a truck store for furnishing supplies, etc. Frorer v. People, 31 N. E. Rep. 395.
■ Some of the cases just cited cannot be distinguished from this one. In others there is some difference in the facts and in the statutes considered, and in some of them the constitutional provisions use different words from the clauses of our constitution before set out; but the cases just cited are all in point of principle like the one in hand. The differences, such as they are, strengthen rather than weaken the conclusion which we have before expressed; for it must be evident that they all teach this doctrine, that constitutional declarations concerning the liberty of the citizen, though using different words, are not to be reduced to an empty sound. Liberty we have seen includes the right to acquire property and that means and includes the right to make and enforce contracts. We do not say that such rights cannot be regulated by general law, hut we do say that the legislature cannot single out one *320class of persons who are competent to contract and . deprive them of rights in that respect which are accorded to other persons. The constitutional declaration, that no person shall be deprived of life, liberty or property without due process of law, was designed to protect and preserve their existing rights against arbitrary legislation as well - as against arbitrary executive and judicial acts. .The sections of our statute in question deprive a class of persons of the right to make- and enforce ordinary contracts, and they introduce a system of state paternalism which is' at war with the fundamental principles of our government, and, as we have before said, are not due process of law.
It cannot be said that these defendants, in operating their coal mines, are pursuing a public business, or that they have in any way, shape or form devoted their property to a public use; and this being so the cases of Munn v. Illinois, 94 U. S. 113, and Budd v. New York, 143 U. S. 517, are not in conflict with what we have said. On the contrary the line of argument pursued in those cases goes far to show that a statute like the one in hand cannot stand. ^The many adjudications upholding police regulations need not be noticed, for it cannot be claimed that the law in question is of that character. The case of Hancock v. Yaden, 121 Ind. 366, goes far to support and uphold this law, but we cannot agree to the doctrine of that case. Slow as we are and should be to declare legislative enactments void, we can reach no other conclusion than that before expressed.
The judgment is reversed and the defendants discharged.
All concur except Barclay, J., who dissents.
SEPARATE OPINION.